Cali-ioon, J\,
delivered the Opinion of the court.
The only question is whether an agent to solicit exclusively for surety company business must pay five dollars or thirty dollars for a single county, whether or not it has in its limits a city of a population of two thousand or more. The only other question is waived in the brief for appellants. The rule of strict construction applies to tax laws, and we are construing Code 1906, § 3828. This section requires a five dollar payment for each county by “each agent representing a surety company exclusively.” The section is independent of all others, and, construed with secs. 3826 and 3827, draws a sharp distinction between insurance agents and agents for guaranty and surety companies. The legislature had the whole subject under consideration, and clearly makes this distinction when it comes to imposing a tax on the privilege, and it will be noted that sec. 3828 is silent as to cities of two thousand population or more, and we cannot interpolate these words without assuming to exercise legislative power. We are not shaken in this conclusion by the reference of counsel for appellant to other provisions of the Code, providing that surety companies shall come under the operation of the insurance laws and be subject to the control of the insurance commissioner. This does not make an agent of a surety company an insurance agent. Suffice it to say that, when the specific question of privilege taxation is considered by the legislature, it makes a difference between the two agents. Section 3826 refers to insurance' companies according to the originally received import of the term, while sec. 3828 independently provides for privilege taxes *787on tbe agents of guaranty or surety companies as a separate class.
Affirmed. .